Citation Nr: 9900903	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-16 086	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a June 1992 RO rating decision that denied the 
veterans claim of service connection for PTSD.  The Board 
remanded the case in June 1996.


FINDING OF FACT

The veteran has PTSD which was caused by stressful events he 
experienced in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from September 
1970 to March 1972.  He served in several support, supply, 
and transportation companies around Cam Rahn Bay during the 
Vietnam Conflict from August 1971 to March 1972.  His DD Form 
214 (discharge record) indicates that his military 
occupational specialty was that of a heavy vehicle driver.  
The DD Form 214 and other personnel records on file do not 
reflect any citations indicative of combat.

A review of the veterans service medical records does not 
reflect any evidence of a psychiatric disability.  

In support of his claim, the veteran has provided written 
statements describing several events he claims to have 
witnessed in Vietnam during his period of active duty.  
First, he claims that he was subjected to three to four 
rocket and mortar attacks per week while stationed with the 
19th Service & Supply Company in Vietnam in 1971.  He says 
that, on guard duty one night, they were attacked by rockets 
and ground fire, that one of the towers was shot out, that 
they were engaged in live fire for approximately 45 minutes, 
and that three enemy personnel were killed.  Second, he 
claims that he was assigned to drug enforcement while in 
Vietnam.  He says that he investigated, tracked, and arrested 
drug traffickers, and that these duties subjected him to 
violence.  He says that he was beaten, that his life was 
threatened, that his jeep was fragged, and that he on one 
occasion was forced to the ground blindfolded by three men 
and had a weapon held to his head and fired next to his ear.  
He says that a Sergeant Wren and a Sergeant House saved him 
from this situation and that he was thereafter transferred to 
the 572nd Transportation Company.  Third, he claims that he 
ran over land mines and was engaged in firefights as a truck 
driver with the 572nd Transportation Company.  He says that 
they were fired at all the time on the highways and 
describes one situation in which they were surrounded by 
armed locals after a man was killed by one of the trucks.  
Fourth, he claims that he was subjected to two rocket attacks 
while attached to the China Beach motor pool near Mai Tai.  
Fifth, he claims that he had cigarettes put out on his chest 
when he met with two blanket parties at China Beach.  
Sixth, he claims that he retrieved the bodies of people that 
had been killed during an attack.  Seventh, he says that he 
saved a fellow serviceman from a drug overdose.  Eighth, and 
finally, he claims that he witnessed many killings and the 
rape of two young girls.  He describes an incident in which 
he saw three young girls killed in an accident with a jeep 
carrying ammunition.  His brother, a fellow Vietnam 
serviceman, also describes an incident at the Da Nang airport 
in which he witnessed the veteran removing an elderly 
civilian man who had been crushed between a set of dual 
wheels on an Air Force tractor-trailer. 

A July 1984 progress note indicates that the veteran was 
taking medication for a chronic nerve problem.  A 
document of file indicates that the veteran was eligible for 
6 individual readjustment counseling sessions in a Vietnam 
veterans outreach program in 1985.

The veteran was referred to a VA PTSD clinic by a friend in 
August 1991.  A provisional diagnosis of PTSD was initially 
rendered; shortly thereafter, PTSD was diagnosed; and the 
veteran received counseling and medication for the 
condition..  

A PTSD VA examination was conducted in April 1992.  The 
veteran appeared nervous and hyperkinetic.  He became more 
angry and agitated as the examination progressed.  The 
veteran was correctly oriented; he could not talk about 
certain memories.  His mood was depressed.  He had no 
delusions or hallucinations; and insight and judgment were 
adequate.  An Axis 1 diagnosis of delayed onset PTSD was 
rendered.  His stressors were service experience, Vietnam, 
socioeconomic and interpersonal problems, and aging.  He was 
rated 6-severe on the DSM3R scale  His Global Assessment of 
Functioning Scale (GAF) was 60, moderately severe impairment.  

The veteran submitted several statements from his employer, 
friends, spouse, and brother.  They essentially state that 
the veteran was a normal individual prior to service, but 
returned from service a different person, abusing alcohol, 
becoming violent at the slightest provocation and withdrawing 
from friends and family.  The veteran brother served in 
Vietnam during the same time period as the veteran and stated 
that the veteran experienced the incidents described above.  

In a letter dated in May 1997, the United States Army and 
Joint Services Environmental Support Group stated that there 
is no evidence that the veterans units engaged in combat.  
It provided Operational Reports--Lessons Learned (ORLLs) for 
one of the veterans outfit, and a summary of enemy-initiated 
incidents occurring in the vicinity of Cam Rahn Bay.  The 
United States Army and Joint Services Environmental Support 
Group could not document any of the incidents described by 
the veteran, but the ORLLs did document mortar, rocket, and 
sniper attacks in the vicinity of Cam Rahn Bay.

A VA mental disorders examination was conducted in July 1997.  
The veteran stated that he has worked consistently since 
discharge from service except for a one and a half year 
period.  He has worked as a woodworker since 1984.  The Axis 
I diagnoses were PTSD, chronic with delayed onset; alcohol 
dependence in early total remission; and depressive disorder, 
not otherwise specified, in early total remission.  The Axis 
II diagnosis was borderline personality disorder traits.  The 
Axis IV stressors were discontinuance of psychotropic 
medication for several months, and early alcohol abstinence.  
The Axis V GAF was 60.  The examiner opined that the veteran 
was suffering from PTSD related to his Vietnam experiences.  
Specifically, the examiner noted that the veteran experienced 
bombing attacks during tracking missions, and physical 
attacks during raids on local drug dealers.  Another 
examination was conducted by a different examiner in 
September 1997.  The Axis I diagnoses were PTSD, moderate, 
chronic; and alcohol dependence in early full remission.  The 
Axis II diagnosis was none.  The Axis IV stressors were 
moderate and related to his Vietnam experiences.  The Axis V 
GAF was 51 to 60.  The examiner concurred in the July 1997 
report.  

II. Legal Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  38 U.S.C.A. § 5107(a).  
All pertinent evidence has been obtained to the extent 
possible, and there is no further duty on the VA to assist 
the veteran in the development of his claim.  Id.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In the instant case, a review of the claims file shows that 
beginning in 1984, the veteran was taking medication for a 
chronic nerve problem; and in 1985, the veteran was 
eligible for a Vietnam veteran outreach program, although 
there is no evidence of record that PTSD was then diagnosed.  
The veteran was diagnosed with PTSD during VA treatment in 
1991, and by the examiner who conducted the 1992 VA 
examination.  In 1997, following examination, and a review of 
the claims folder, two VA examiners opined that the results 
of such were consistent with a diagnosis of PTSD.  The Board 
finds ample evidence has been presented in this case 
establishing a clear diagnosis of PTSD, and linking this 
psychiatric disorder to alleged events that occurred while 
the veteran was serving in Vietnam.  It is noted that the 
question of the sufficiency of the stressor is a medical 
determination, and doctors have apparently found that the 
alleged stressors are sufficient to support the diagnosis of 
PTSD.  Cohen v. Brown, 10 Vet App 128 (1997).  Therefore, the 
only issue left to be decided concerns verification of the 
alleged service stressors.

The existence of a valid stressor is a question of fact for 
VA adjudicators to decide.  The Board is not bound to accept 
a veteran's uncorroborated account of alleged stressors, nor 
is it required to accept an unsubstantiated opinion of a 
psychologist or other health care professional that alleged 
PTSD had its origin in service.  If a veteran did not engage 
in combat with the enemy, his bare assertions of service 
stressors are insufficient to establish his exposure to such 
stressors; rather, the stressors must be corroborated by 
official service records or other credible supporting 
evidence, particularly where, as here, there has been a 
considerable passage of time between putative stressful 
events recounted by the veteran and the onset of alleged 
PTSD.  Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 
190 (1991).

A review of the veterans service records shows that he did 
not receive any military citations demonstrating that he was 
engaged in combat with the enemy, and he does not contend 
otherwise.  The evidence shows that his military occupational 
specialty was that of an heavy vehicle driver (a combat 
support position).  His claimed PTSD stressors are noted 
above.  An ESG report reflects that there is no evidence that 
the veterans units engaged in combat, but it did document 
mortar, rocket and sniper attacks in the vicinity of Cam Rahn 
Bay.  Many of the veterans claimed stressors are consistent 
with other reliable evidence, including the statements of his 
brother who served in Vietnam contemporaneously with the 
veteran.  Notably, the veterans brother indicated he 
witnessed the veteran removing an elderly civilian man who 
had been crushed between a set of dual wheels on an Air Force 
tractor-trailer.  With due regard to the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), the Board finds that there 
is credible supporting evidence to sustain a finding of non-
combat stressors for PTSD.

Hence, the Board finds that all elements of the law have been 
satisfied, and that PTSD was incurred in service.  
Consequently, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
